Citation Nr: 0601784	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  97-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had verified service from September 1975 to 
August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

                                                          
                                                           
REMAND

The veteran's service medical records show that he was 
treated for a left renal contusion in March 1976 following a 
motor vehicle accident, and a lumbar strain in July 1976.  
While his separation examination was normal, there is ample 
post-service medical evidence that shows a chronic low back 
disability, albeit dated many years after service.  The 
veteran contends, in essence, that his current low back 
disability began during service or as the result of trauma 
sustained while on active duty.  Following a VA examination 
of the veteran in September 1998, the examiner concluded that 
the contended causal relationship was doubtful.  However, 
subsequently received medical evidence includes a statement 
from a private physician noting that he has treated the 
veteran for "sever lumbar spine pain".  The clinician 
opined that the veteran's spine was in "an advanced state" 
and that it was "highly possible that his advanced 
degenerative state could be a direct result from trauma 
received in his head on automobile accident in 1976".  The 
identified physician did not support any treatment record, 
nor did he indicate that the relevant medical evidence in the 
claims file was reviewed.

It is the Board's judgment that an orthopedic examination 
that includes an opinion based upon a review of all of the 
relevant evidence of record, to include all in- service and 
post-service records, is warranted to address the question of 
whether the veteran's current low back disability began 
during or is otherwise linked to service. See 38 U.S.C.A. § 
5103(A)(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  It 
is pertinent to note that, if the medical evidence of record 
is insufficient, VA is always free to supplement the record 
by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board also finds that 
the physician who submitted the nexus opinion noted above 
should be contacted to provide the veteran's treatment 
records (38 C.F.R. § 3.159(c )(1)) and to afford him the 
opportunity to provide another opinion based upon a review 
the relevant medical evidence in the claims file.  38 
U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  After obtaining consent from the 
veteran, the RO should contact "Dr. 
Brent Belvin" (see private medical 
statement dated in November 2005) for the 
purpose of obtaining copies of all of the 
veteran's treatment records relating to a 
back disability.  If the physician is 
agreeable, the RO should also arrange to 
send Dr. Belvin copies of all of the 
relevant medical records in the claims 
file for the purpose of obtaining an 
opinion.

Following a review of all of the 
veteran's medical records, Dr. Belvin is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any low back disability 
that is currently present began during 
service or is otherwise linked to any 
incident of active duty, to include 
trauma.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
approximate onset date of any low back 
disability that may currently be present.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
records and relevant post-service records 
of treatment.

Following a review of all of the relevant 
medical records in the claims file, 
obtaining a history from the veteran, the 
orthopedic examination, and any tests 
that are deemed necessary, the examiner 
is requested to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that any low back 
disability that is currently present 
began during service or is otherwise 
linked to any incident of active duty, to 
include trauma.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a low back disability, with consideration 
of all of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC) was issued.

5.  If the benefit requested on appeal is 
not granted, the RO should issue a SSOC, 
which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2005 
SSOC.  A reasonable period of time for a 
response should be afforded.

6.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  No 
action is required of the veteran until 
he is further notified by the RO.  By 
this action, the Board intimates no 
opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

